Citation Nr: 1602254	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety, and posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

By way of background, in July 1993, the Veteran's submitted a claim for entitlement to service connection for a nervous condition.  In a May 1994 rating decision, the RO denied service connection for a psychiatric condition, to include PTSD and a personality disorder.  He did not appeal that decision within one year.  However, in a statement received in April 2012, the Veteran submitted a statement requesting to open a claim of entitlement to service connection for a mental illness, to include depression, PTSD, and anxiety.  In the December 2012 rating decision currently on appeal, the RO denied service connection for three separate issues: depressive disorder, not otherwise specified (also claimed as panic attacks and nightmares); anxiety; and the RO continued and confirmed a previous denial of service connection for PTSD (previously rated with personality disorder).

The claim was certified on appeal for four separate psychiatric conditions: PTSD, depressive disorder, acquired psychiatric condition to include mood disorder, and anxiety.  Given the evidence, the Board has recharacterized the claim broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Specifically, the evidence shows that the Veteran has had multiple psychiatric diagnoses, to include major depressive disorder and anxiety disorder (see VA treatment record dated October 1, 2013, in Virtual VA) and mood disorder secondary to medical issues (see July 2015 disability benefits questionnaire).

In the December 2012 rating decision, the RO continued the previous denial of service connection for a psychiatric condition because it determined new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1994 rating decision denied service connection for a psychiatric condition.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the May 1994 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a psychiatric condition was initially denied by the rating decision in May 1994.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision.  Thus, the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In a statement received in April 2012, the Veteran submitted a statement requesting to open a claim of entitlement to service connection for a mental illness.  As is discussed above, in the December 2012 rating decision, the RO continued and confirmed the previous denial of service connection for PTSD and denied service connection for depressive disorder and anxiety, and the Board recharacterized the issue as one including all mental conditions raised by the record.  The preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson.  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as it relates to at least one of the bases of the prior disallowance.  Id. at 120.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

As reflected in the May 1994 rating decision, the Veteran's claim was denied, at least in part, because the Veteran has no psychiatric treatment while in service.  Evidence added to the record since May 1994 includes a July 2013 opinion from a private psychologist, H.H.G., Ph.D., showing that the Veteran has a psychiatric condition related to his service-connected ankle disability.  This newly submitted evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim a psychiatric disorder on a secondary basis.  Thus, new and material evidence has been received, and the matter is reopened.


ORDER


As new and material evidence has been presented, the claim of service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has a current psychiatric disability that is related to incidents in service, to include being assaulted by other soldiers and finding another soldier dead.  See June 2012 statement in support of claim.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court of Appeals for Veterans Claims held that 38 C.F.R. §304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue.

Before adjudicating the appeal, the Board finds that additional records should be requested on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Specifically, VA treatment records from the VA Medical Center in Minneapolis, Minnesota, show that the Veteran has a positive psychiatric history for chemical dependency treatment in 1981 at VA in St. Cloud, Minnesota.  See VA treatment records dated April 9, 1991.  While the record includes 1978 treatment records from St. Cloud, 1981 records from St. Cloud do not appear to be currently associated with the claims file, and thus, they should be obtained on remand.  Additionally, on his July 1993 claim form, the Veteran indicated that he was treated for a nervous condition while serving in Korea in 1973 to 1974.  Furthermore, he stated that he was treated at the Army base and military hospital at Camp Hovey in Korea (see May 2012 authorization and consent to release information) and that he was given medications for a nervous condition while around the DMZ in 1974 (see July 1993 statement in support of claim).  Because these records are potentially relevant to the Veteran's claim and do not appear to be currently associated with the claims file, they should be requested on remand.

Then, the Veteran should be afforded another VA opinion and, if necessary, another examination, considering the above requested records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran receives VCAA notice appropriate for individuals claiming PSTD based on personal assault.

2.  Request relevant, updated VA treatment records.  Also, request records of the Veteran's chemical dependency treatment in 1981 from VA in St. Cloud, Minnesota.  If such records are unavailable, this must be documented in the record.

3.  Obtain the Veteran's hospitalization records from 1974 when he alleges treatment for a nervous condition at the Army hospital at Camp Hovey in Korea.  If such records are unavailable, this must be documented in the record.

4.  After associating the above records, if any, with the claims file, request an addendum opinion from an appropriate VA examiner, preferably the one who performed the April 2014 VA examination.  The claims file must be made available to and reviewed by the examiner.  If another examination is deemed necessary, then the Veteran should be scheduled for one.

The examiner should provide a diagnosis regarding any psychiatric disorder that the Veteran currently has or has had at any point during the course of the appeal.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to, the Veteran's military service, to include consideration of the Veteran's assertions that he was assaulted in service and found another soldier dead.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected ankle disability.  The examiner should explain the medical basis for the conclusions reached.  If aggravation of the psychiatric disability is found, then the examiner must attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected ankle disability.

5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


